DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 5, 7 thru 16 and 18 thru 22 have been entered into the record.  Claims 6 and 17 have been cancelled.
Response to Amendment
The amendments to claims 4, 9, 10 and 14 overcome the 35 U.S.C. 112(b) rejections from the previous office action (11/2/2020).  The 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to claims 1, 11 and 19 overcome the 35 U.S.C. 101 rejection from the previous office action (11/2/2020).  The 35 U.S.C. 101 rejection is withdrawn.
Allowable Subject Matter
Claims 1 thru 5, 7 thru 16 and 18 thru 22 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 1/4/2021.  The closest prior art of record is Krumm Patent Application Publication Number 2010/0010733 A1.  Krumm discloses driving history of a user with regard to a particular road intersection can be collected and retained in storage.  A Markov model can be used to predict likelihood of the user making a particular decision regarding the intersection.  A highest likelihood decision can be identified and used to create a travel route.  In addition, contextual information can be taken into account when creating the route, such as time of day, road conditions, user situation, and the like.
In regards to claims 1, 11 and 19, Krumm taken either individually or in combination with other prior art, fails to teach or render obvious an apparatus to facilitate navigation assistance having a one processor and a non-transitory memory including computer program code instructions.  The computer program code instructions cause the apparatus to determine from probe data a location and direction of travel within a road network, determine a first road segment corresponding to the determined location and direction, and determine a first set of available road segments at an end of the first road segment corresponding to the determined location in the direction of the determined direction of travel.  Each available road segment of the first set has a first end proximate the end of the first road segment and a second end, between which the respective road segment extends.  The instructions further calculate one or more first probabilities for one or more available road segments of the first set of available road segments at the end of the first road segment.  The calculated one or more first probabilities for the one or more available road segments of the first set reflects a respective likelihood of a user selecting a respective one of the one or more available road segment of the first set upon reaching the end of the first road segment and wherein the one or more first probabilities for the one or more available road segments of the first set are established based, at least in part, on a functional class of the respective available road segment.  The instructions further determine a second set of available road segments.  The second set of available road segments comprises road segments extending from at least one of the second ends of the first set of available road segments.  The instructions further calculate one or more second probabilities for one or more available road segments of the second set of available road segments at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALE W HILGENDORF/Primary Examiner, Art Unit 3662